443 F.2d 65
George Kenneth SMITH, Appellant,v.STATE OF MARYLAND, Appellee.
No. 14877.
United States Court of Appeals, Fourth Circuit.
Argued May 4, 1971.
Decided May 27, 1971.

Richard D. Hobbet (court-assigned counsel), for appellant.
Alfred J. O'Ferrall, III, Asst. Atty. Gen. of Md. (Francis B. Burch, Atty. Gen. of Md., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and WINTER, Circuit Judges.
PER CURIAM:


1
George Kenneth Smith filed this action to require the state to furnish him a free transcript of the proceedings at his trial for murder and armed robbery, to which he entered a plea of guilty. He requires a transcript, he claims, in order to prepare a petition for post-conviction relief from his convictions. The district court dismissed the complaint because Smith had failed to show a "particularized need" for a transcript. United States v. Glass, 4 Cir., 317 F.2d 200; United States v. Shoaf, 4 Cir., 341 F.2d 832.


2
We dismiss the appeal as moot. At oral argument we were informed that, having exhausted his state remedies, Smith has now filed a pro se petition for habeas corpus in the district court. The state has been ordered to file an answer together with pertinent court records; it states that the requested transcript is among these records, and that a copy of its answer, together with a copy of the transcript, already prepared, will be served on Smith. Since the state intends to supply the requested transcript, we need not consider whether it, or its agents, could be required to do so under other circumstances.


3
Appeal dismissed.